Citation Nr: 9935174	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for anxiety neurosis, 
from March 24, 1993 to March 31, 1998, and to a rating in 
excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to May 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claim (received by the RO on March 24, 1993) for a 
compensable evaluation for anxiety neurosis.  In October 
1996, the Board remanded the case for further development.  
In May 1998, the veteran also submitted a claim for a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 (1999), based on a hospitalization in February and 
March 1998.  In a rating decision dated November 1998, a 100 
percent temporary rating for anxiety neurosis was granted, 
from February 23, 1998 through March 1998, and a 10 percent 
evaluation was assigned thereafter (from April 1, 1998).  In 
May 1999, the Board again remanded the case for further 
development.  By a rating decision dated July 1999, the RO 
increased the evaluation to 30 percent for the veteran's 
anxiety neurosis, effective from April 1, 1998.  In view of 
the latter RO decision increasing the rating and the 
effective dates assigned, the issue currently before the 
Board is entitlement to a compensable rating for anxiety 
neurosis, from March 24, 1993 to March 31, 1998, and to a 
rating in excess of 30 percent thereafter.  


REMAND

The veteran and his representative essentially contend that 
the veteran's anxiety neurosis is more severe than the 30 
percent evaluation assigned.  As noted in earlier remands 
during this appeal, the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service connection disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).

The Board notes that its most recent remand specifically 
requested that the veteran provide records of his employer's 
fitness for duty examinations and fitness assessments.  The 
RO complied with this part of the remand by letter dated May 
1999, but the veteran responded by sending a letter signed by 
his treatment team in support of his legal process concerning 
his removal from the Postal Service.  In any event, the 
request has become moot as evidence in the claims file 
indicates that the veteran has been reinstated with the 
Postal Service.  VA clinical treatment records, to include 
substance abuse treatment, dated February 1998 to July 1999 
were obtained by the RO.  Additionally, the RO did schedule a 
RO hearing before a Member of the Board as requested in the 
May 1999 remand.  However, as will be explained below, the 
Board must remand this case again because development 
requested in its May 1999 remand has not been performed.  In 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that the Board had erred when it considered a claim when the 
RO had not conformed to the dictates of the earlier Board 
remand.

In the May 1999 remand, the Board asked the RO to schedule 
another psychiatric evaluation in order to assess the 
severity of the veteran's service-connected anxiety neurosis.  
An examination was not scheduled, therefore, the Board is 
compelled to find that an examination of the veteran is 
necessary in the present case in order to allow for proper 
assessment of his anxiety neurosis.  It is pertinent to note 
that, in written argument dated in March 1999, the veteran's 
service representative correctly observed that the most 
recent VA psychiatric examination did not include a GAF scale 
score.  Moreover, following the most recent remand, the 
veteran submitted a medical statement signed by three mental 
health clinicians that indicates significant psychiatric 
symptomatology.  Also, the Board notes that there are 
numerous references to drug and alcohol abuse in the claims 
file, including treatment for heroin addiction, and there is 
no psychiatric examination in recent years that attempts to 
distinguish between anxiety disorder symptomatology from 
problems related to drug and alcohol dependence. 

The Board is cognizant of the fact that this appeal 
originates from an RO decision in December 1993 and that this 
is the third remand of this case.  However, as indicated 
above, the Court has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall, supra.  In 
view of the foregoing, the case must be REMANDED to the RO 
for the following development:

The RO should schedule the veteran for a 
psychiatric evaluation in order to assess 
the severity of his service-connected 
anxiety neurosis.  The claims folder must 
be made available to and reviewed by the 
examiner.  The examiner is requested to 
note on the examination report whether 
the claims folder was reviewed.  Any 
indicated  tests or studies should be 
accomplished.  The examiner is requested 
to provide a GAF score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means and the basis of the 
score assigned.  To the extent that is 
possible, the examiner is requested to 
distinguish the symptomatology 
attributable to the veteran's service-
connected anxiety neurosis from any other 
psychiatric disorder that may be present, 
including alcohol and drug dependence.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

The RO should then review the claims file 
to ensure that the above requested 
development has been completed. In 
particular, the RO should ensure that the 
requested examination is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  After the 
above requested development has been 
completed, the RO should again review the 
case on the basis of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status the veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












